DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on March 10, 2021, in which claims 1-16 are presented for further examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot in view of a new ground of rejection necessitated by amendment.

Remark
Applicant argued that claim 1 includes limitations and elements or additional information that are sufficient to amount to no more than mere instructions to apply the judicial exception which cannot integrate a judicial exception into a practical application or provide an inventive concept. In the last office action, the examiner has provided that the independent claim 1  recites “extract….; recognize …….; assign…; generate…; detect….; characterize…; and generate”, wherein these claimed elements, as drafted, are process that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components, then it fall within the “mental processes” grouping of abstract ideas. The examiner has also mentioned that the judicial exception is not integrated into a practical application, specifically, the recited “a camera feed interface and an image processing., which 
However, the recited a means plus function language set forth in the amended claim 1, filed on March 10, 2021, has invoked a 35 U.S.C. 112, fourth paragraph. Based on the claimed amendment, it is conceivable after further reviewed arguments in view of the claimed amended consistent with the original disclosure, page 8, last paragraph, that the amended claim provides additional element that integrates into a practical application that renders claims 1-16 eligible under 35 USC 101. Therefore, the 35 USC 101 set forth in the last office action has been withdrawn.











Drawings
The drawings are objected to because fig.1A, Fig.1B; and fig.2A contain elements that are not connected to other elements in the drawings. The informalities are identified below.
First,

    PNG
    media_image1.png
    446
    703
    media_image1.png
    Greyscale

it is not clear as how which portion of the above figure corresponds to the “CAMERA” as shown infig.1A.






Second,

    PNG
    media_image2.png
    157
    664
    media_image2.png
    Greyscale
 it is clear how portion of the above fig.1A corresponds to the other portions of the fig.1A. There is no connection of the above portion of the fig.1A with the other portion of fig.1A.

Third,

    PNG
    media_image3.png
    446
    703
    media_image3.png
    Greyscale

it is not clear as how which portion of the above figure corresponds to the “CAMERA” as shown infig.1B above.

Fourth,

    PNG
    media_image4.png
    161
    577
    media_image4.png
    Greyscale

it is not clear how the above portion fig.1B correspond to the other portions of fig.1B. There is no connection of the above portion of the fig.1B with the other portion of fig.1B.

Fifth,

    PNG
    media_image5.png
    614
    485
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    107
    118
    media_image6.png
    Greyscale
 It is not clear how the above portion of fig.2A corresponds to the portions of fig.2A. There is no connection of the above portion of the fig.2A with the other portion of fig.2A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Conclusion
This application is in condition for allowance except for the following formal matters: identified in the drawing object set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,721,350 (involved in multi factor image feature registration and tracking, wherein utilized factors include both static and dynamic parameters within a video feed. Assessed factors may originate from a heterogeneous set of sensors including both video and audio sensors. Acoustically acquired scene information may supplement optically acquired information.)
US 2016/0378861 (involved in extracting semantic elements from a video. The user interaction interpretation processes is executed to determine intent of a user. An automated reasoning process is executed to generate a correlation between the visual elements that are extracted from the scene and knowledge accessible that is stored to the computing system. The scene is augmented with a virtual element that relates to the correlation between the visual elements and the knowledge accessible to the computing system).
US 2018/0012366 (involved in video feed processing system comprises multiple interface circuits that are provided to receive multiple two dimensional video feeds. A processing circuitry tracks and characterizes moving elements present within the scene video feed. The 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.




For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 29, 2021